Name: 88/214/EEC: Commission Decision of 4 March 1988 approving the aid programme for the improvement of agriculture in the Autonomous Province of Trento drawn up pursuant to Council Regulation (EEC) No 1401/86 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural policy
 Date Published: 1988-04-14

 Avis juridique important|31988D021488/214/EEC: Commission Decision of 4 March 1988 approving the aid programme for the improvement of agriculture in the Autonomous Province of Trento drawn up pursuant to Council Regulation (EEC) No 1401/86 (Only the Italian text is authentic) Official Journal L 096 , 14/04/1988 P. 0025 - 0026*****COMMISSION DECISION of 4 March 1988 approving the aid programme for the improvement of agriculture in the Autonomous Province of Trento drawn up pursuant to Council Regulation (EEC) No 1401/86 (Only the Italian text is authentic) (88/214/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1401/86 introducing a common action for the encouragement of agriculture in certain less-favoured areas of northern Italy (1), Whereas on 7 February 1987 the Italian Government forwarded, in accordance with Article 4 (1) of the above Regulation, the aid programme drawn up by the Autonomous Province of Trento; Whereas, at the equest of the Commission, certain additions and adjustments to the programme were provided on 29 October 1987; Whereas the programme meets the aims of the common measure described in Article 2 of the above Regulation; Whereas the programme contains all the details required in Article 3 (1) of the above Regulation; Whereas the expenditure provided for in the programme falls within the limits laid down in Article 7 (2) of the above Regulation and in addition complies with the allocations made to the Autonomous Province of Trento by the Italian State; Whereas the measures provided for in the programme are described in detail and are limited to its first two years of application; whereas, consequently, for subsequent years further details will have to be provided for assessment; Whereas, in accordance with Article 8 of the above Regulation, the Commission is to establish the procedures whereby it is to be informed of progress in completion of the programme; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures laid down in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The aim of the programme for the improvement of agriculture drawn up by the Autonomous Province of Trento and forwarded by the Italian Government on 7 February 1987, as subsequently supplemented and amended on 29 October 1987, is hereby approved in accordance with Regulation (EEC) No 1401/86. Article 2 The Italian Government shall forward to the Commission, by not later than the expiry of the first two years of application of the programme, an amendment to it containing further details for assessing the measures provided for in respect of subsequent years. Article 3 The Italian Government shall in addition inform the Commission of progress in completion of the programme being carried out in the Autonomous Province of Trento in a two-yearly summary report on the measures carried out, those in hand and those planned, together with a table as shown in the Annex hereto. Article 4 This Decision is addressed to the Italian Republic. Done at Brussels, 4 March 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 128, 14. 5. 1986, p. 5. ANNEX Report on the progress of the development programme pursuant to Article 8 of Regulation (EEC) No 1401/86 1.2.3 // REGION: // // TWO-YEAR PERIOD: 1.2.3.4.5.6,7.8 // // // // // // // // Code // Type of measure // Total expenditure on measures planned in the programme // Total expenditure on measures completed // Total amount measures in hand // Contribution to be borne by the EAGGF // Notes // 1.2.3.4.5.6.7.8 // // // // // // applied for // to be applied for // // // // // // // // // // 1 // 2 // 3 // 4 // 5 // 6 // 7 // // // // // // // // // // (a) // Improvement of rural infrastructures // // // // // // // (b) // Forestry improvement // // // // // // // (c) // Land consolidation // // // // // // // (d) // Prevention of soil erosion // // // // // // // (e) // Improvement of farmland // // // // // // // (f) // Improvement or setting up of infrastructures to encourage farm tourism // // // // // // // // // // // // // //